 _In the Matter of NATIONAL TUBE COMPANY,EMPLOYERandPLANTPROTECTION UNIT OF THE B. F. GOODRICH COMPANY (INDEPENDENT),_PETITIONERCase No. 8-RC-88ORDER AMENDING CERTIFICATIONOF REPRESENTATIVESJuly 7, 1948On April 8, 1948, the National Labor Relations Board,herein called,theBoard, conducted a consent election among the Company's em-ployees herein involved.On April 28, 1948, the Board issued a Cer-of Representatives in which it certified the Plant ProtectionUnit of the B. F. Goodrich Company (Independent), herein calledthe Union, as representative of a unit comprised of all guards at theLorain Works of the National Tube Company, Pittsburgh, Pennsyl-vania, excluding clerks and sergeants, lieutenants, captains,and allother supervisors.On May 17, 1948, the Union filed a motion for an orderamendingthe name of the representative, named in the afore-mentioned Certifi--cation of Representatives, to read "United ProtectionWorkers ofAmerica (Independent)" instead of "Plant Protection Unit of theB. F. Goodrich Company (Independent)."The motion alleges that the name "Plant Protection Unit of the-B. F. Goodrich Company (Independent)" was.used when the Union-was formed at the B. F. Goodrich Company, Akron, Ohio, plant;,that it was not known at the time that guards in plants of otheremployers would desire that this Union represent them; that sincethe certification of the plant-protection unit of the B. F. GoodrichAkron plant, the employees at other plants have sought the assistanceof this Union; and that the use of the words "B. F. Goodrich Com-pany" in the name of the Union has led to misunderstanding and con-fusion inits relations with other employers.The motion further alleges that the Union has amended its constitu-tion by changing its name from "Plant Protection Unit of the B. F.Goodrich Company (Independent)" to "United Protection Workersof America (Independent) ;" that subsequent to such action, it filed itsapplication, constitution, and other data required by the United StatesDepartment of Labor, and that thereafter that Department acknowl-78 N. L. R. B., No 21110 NATIONAL TUBE COMPANY111edged,, in writing, that the Union has filed the documents requiredunder Section 9 (f) of the Act.The National Tube Company, herein called the Employer, has beenapprised of this motion and the relief demanded therein, and hasstated, in writing, that it has no objection thereto.The Board has considered the motion of the Union, and upon thebasis of the entire record, including the written statement of the Em-ployer, we shall grant the Union the relief sought.We shall, accord-ingly, amend our Certification by changing the name of the representa-tive named therein to read "United Protection Workers of America.(In dependent) ."ORDERIT ISHEREBY ORDEREDthat the certification issued herein to Plant-Protection Unit of the B. F. Goodrich Company (Independent) beand it hereby is amended by changing the name of the representativenamed therein to read "United Protection Workers of America (Inde-pendent)" instead of "Plant Protection Unit of the B. F. GoodrichCompany (Independent)."CHAIRMANHERZOGand MEMBERMURDOCKtook no partintheconsiderationof the above Order Amending Certification ofRepresentatives.